Appeal from a judgment of the County Court, Schoharie County, convicting appellant, upon his plea of guilty, of the charge of criminal possession of a dangerous drug (Penal Law, § 220.05). It is readily evident that the responsibility for any excess delay in the processing of the instant ease lies with the appellant’s attempt to reach an accommodation as to the charges involved and not with the prosecutor (People v. Ganci, 27 N Y 2d 418, 422). Accordingly, we find no violation of appellant’s constitutional right to a speedy trial, and the judgment, therefore, should be affirmed. Judgment affirmed. Reynolds, J. P., Aulisi, Staley, Jr., Greenblott and Sweeney, JJ., concur.